Electronically Filed
                                                     Supreme Court
                                                     SCPR-XX-XXXXXXX
                                                     24-MAR-2021
                                                     09:07 AM
                                                     Dkt. 5 OGP


                         SCPR-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

                 BRUCE L. LAMON, (Bar no. 2738)
                           Respondent.


                       ORIGINAL PROCEEDING
                     (ODC Case No. 18-0308)

     ORDER GRANTING PETITION TO RESIGN IN LIEU OF DISCIPLINE
  (By: Nakayama, Acting C.J., McKenna, Wilson, and Eddins, JJ.,
   and Intermediate Court of Appeals Associate Judge Nakasone,
             in place of Recktenwald, C.J., recused)

          Upon consideration of the petition submitted by the

Office of Disciplinary Counsel, with the approval of the

Disciplinary Board of the Hawai#i Supreme Court, for an order

granting the request of attorney Bruce L. Lamon to resign from

the practice of law in lieu of discipline, and the declaration

and materials attached in support thereof, we find Respondent

Lamon’s declaration fulfills all of the requirements of Rule

2.14(a) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH), and find Respondent Lamon admits to misconduct that we
conclude represents serious violations of Rules 8.4(b) and 8.4(c)

of the Hawai#i Rules of Professional Conduct (1994), misconduct

which we conclude warrants granting the petition.    Therefore,

          IT IS HEREBY ORDERED that the petition to resign in

lieu of discipline is granted.   RSCH Rule 2.16(c)

notwithstanding, in light of the current restrained status of

Lamon’s license to practice law, the resignation shall become

effective upon entry of this order.

          IT IS FURTHER ORDERED that the Disciplinary Board shall

provide notice of the resignation as required by RSCH Rule

2.16(e), and the Clerk shall provide notice to all state judges,

pursuant to RSCH Rule 2.16(f).

          IT IS FURTHER ORDERED that Respondent Lamon shall bear

the costs, if any, of ODC’s investigation and any preliminary

disciplinary proceedings, upon the timely submission by ODC of a

verified bill of costs, as authorized by RSCH Rule 2.3(c).

          DATED:   Honolulu, Hawai#i, March 24, 2021.

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins

                                      /s/ Karen T. Nakasone




                                 2